OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308,CAPITOL STATION, AUSTIN, TEXAS 787ll
                ©FF8C8AL BUS8MESS                                          4^SPOs%
                STATE ©F TEXAS
                PENALTY FOR           -
                                                                         02 1M
                PRIVATE USE- . '                                         0004279596            JAN 27 2015
 1/26/2015                                \   0,14.                      MAILED FROM ZIPCODP 7R701
 Eikelboc-          nFarrell Tr. Ct No. 94-650-K277A             "" WR-81,534-02
 On                    mental clerk's-record, in response to the order issued by this
 Co               iceived and presented to.the Court.
                                                                                   Abel Acosta, Clerk-

                              STEPHEN FARRELL EIKELBOOM
                              WILSON COUNTY JAIL
                              800 10THST, UNIT 4                                              .«   J -r-


                              P.O. BOX 7
                              FLORESVILLE, TX 78114



•N3B   "76114                  l'i'l^jiiliii»'.»''iiii»l'»iii»,'llfl.lllH"l'i'i'liil         I'M
                                                                                       1 M' 'I'M